DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/03/2021 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 1-10 are currently pending in the instant application.  
The objection of claims is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/095828 Al, an English equivalent is US 2018/0016456 Al) is withdrawn in view of Applicant’s amendment. Specifically, Wang failed to disclose a weight ratio of a polymer or an intertwined structure with more than one polymer to polyoxometalate in a range from 1:0.001 to 1:0.055 as recited in amended claim 1. Therefore, the rejection is withdrawn. 
Examiner’s Statement of Reason for Allowance
Claims 1-10 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 08/03/2021, have been carefully reviewed and searched. The best new prior art found is to CN .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761